DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               JEAN L. CESAR,
                                  Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D19-2101

                           [October 17, 2019]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Glenn D. Kelley, Judge;
L.T. Case Nos. 50-2012-CF-013421-AXXX-MB and 50-2019-CA-002817-
AXXXX-MB.

   Jean L. Cesar, Lowell, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

WARNER, MAY and CONNER, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.